      Case 3:20-cv-00259 Document 1 Filed on 08/10/20 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF TEXAS - GALVESTON DIVISION

DILLON HAMMOND,                              §
                                             §
       Plaintiff,                            §
                                             §
       v.                                    §             Civil Action No. 3:20-cv-259
                                             §
THE DOW CHEMICAL COMPANY                     §
                                             §
       Defendant.                            §                 A Jury is Demanded




            PLAINTIFF DILLON HAMMOND’S ORIGINAL COMPLAINT

       This is a civil action for damages brought by Plaintiff Dillon Hammond against Defendant

The Dow Chemical Company (“Defendant” or “Dow.”)

       Mr. Hammond brings this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq., to recover unpaid overtime wages, liquidated damages, and attorney’s fees

and costs owed to Plaintiff by Defendant.

                                         I. Introduction

       Dow knew Mr. Hammond had to work over 40 hours a week to implement streamlined

standards keep up with the demands of his job duties. Despite knowing that Mr. Hammond was

single-handedly performing the work of two technicians and working over 40 hours per week,

Dow refused to pay him the overtime he earned.

                                            II. Parties

1.     Plaintiff Dillon Hammond resides in Lake Jackson, Texas, in Brazoria County.

2.     Defendant Dow is a foreign, for-profit corporation with its principal office in Michigan. It

       maintains and operates a facility in Brazoria County, Texas. Dow can be served through its
      Case 3:20-cv-00259 Document 1 Filed on 08/10/20 in TXSD Page 2 of 5




      registered agent for service, CT Corp System, 1999 Bryan St., Ste. 900, Dallas, Texas

      75201-3136.

                                  III. Jurisdiction and Venue

3.    This Court has jurisdiction under the FLSA pursuant to 28 U.S.C. §1331 and 29 U.S.C.

      §216(b).

4.    Venue is proper pursuant to 28 U.S.C. § 1391(b), because Defendant and Plaintiff

      transacted business within this judicial district and the events underlying this complaint

      occurred within this judicial district.

                                     IV. Statement of Facts

5.    Dow has employed Plaintiff from October 2011 to the present day.

6.    From October 2016 to July 2019, Dow employed Plaintiff in a position called “Health and

      Safety Technologist,” for the Dow facility located in Freeport, Texas. This Dow facility is

      referred to as “Plant B.”

7.    In July 2019, Dow promoted Plaintiff to “Senior Health and Safety Technologist.”

8.    Throughout Dow’s employment of Plaintiff, Dow has classified his positions as

      “non-exempt” for purposes of the FLSA.

9.    Plaintiff’s duties included a variety of tasks related to employee health and safety (EH&S),

      including implementing programs and utilizing the EH&S work processes, standards, and

      procedures, with the goal of eliminating injuries and reducing exposures.

10.   Broadly speaking, Plaintiff’s duties also included working on his computer, attending

      meetings, speaking with team members over the phone and a cloud-based instant

      messaging program, and making field observations. The Plaintiff would communicate with

      other U.S.-based Dow colleagues based in Georgia, California and Michigan, as well as

      Dow colleagues in the Netherlands, the United Kingdom, and other international locations.
                                                2
      Case 3:20-cv-00259 Document 1 Filed on 08/10/20 in TXSD Page 3 of 5




11.   Plaintiff’s job duties included, but were not limited to: the implementation of detailed

      Health and Safety programs; developing EH&S work processes, and training materials;

      acting as a resource for EH&S information on procedures, guidelines and standards;

      coaching teams and individuals on EH&S related tasks and activities; conducting and

      coordinating certain EH&S data collections and then analyzing and reporting the results;

      and maintaining the QEA (qualitative exposure) database.

12.   Plant B was involved in the manufacture of a wide range of petro-chemical products. The

      area in which the Plaintiff worked focused on the production of polyol and co-polymer

      polyol, and polyol system blends. The output of the Plant B facility was then distributed

      and sold all across the world.

13.   In working for Dow, Plaintiff was engaged in commerce or the production of goods for

      commerce within the meaning of the FLSA.

14.   At all times pertinent to this Complaint, Defendant was an enterprise engaged in interstate

      commerce, transporting materials through commerce, and conducting transactions through

      commerce.

15.   At all times pertinent to this Complaint, Defendant regularly owned and operated a

      business engaged in commerce or as defined by 29 U.S.C. §203(r) and 203(s).

16.   Plaintiff was individually engaged in commerce through his use of materials purchased in

      interstate commerce, and through his use of the instrumentalities of interstate commerce,

      e.g., telephone, internet and emails as part of his regular and recurring job duties.

17.   At all times relevant to this action, Defendant “employed” Plaintiff within the meaning of

      the FLSA, 29 U.S.C. § 203(g).

18.   At all times relevant to this action, Defendant was Plaintiff’s “employer” within the

      meaning of the FLSA, 29 U.S.C. § 203(d).
                                                3
      Case 3:20-cv-00259 Document 1 Filed on 08/10/20 in TXSD Page 4 of 5




19.   While employed by Dow, Plaintiff regularly worked over 40 hours per workweek.

20.   Dow paid Plaintiff at the rate of $45.69 per hour.

21.   Dow did not pay Plaintiff one and one-half times the regular rate of pay for all employment

      in excess of 40 hours each workweek.

22.   At all times relevant to this case, Defendant had knowledge of Plaintiff’s regular and

      overtime work. Plaintiff’s work benefitted Defendant.

23.   At all times relevant to this case, Dow was aware that it was obligated to pay overtime for

      hours in excess of 40 hours each workweek that employees work off-the-clock, or outside

      of the employee’s regularly scheduled shift.

24.   Dow’s failure to pay Plaintiff the federally mandated overtime pay was a willful violation

      of the FLSA.

                                     V. Cause of Action
                                  Fair Labor Standards Act

25.   Plaintiff re-alleges and incorporates by reference the allegations set forth in paragraphs 1 to

      26 above.

26.   Dow violated the FLSA, 29 U.S.C. § 207(a), by failing to pay Plaintiff an hourly rate equal

      to one and one-half times the regular hourly rate at which he was employed for all

      compensable time in excess of 40 hours in each workweek.

27.   As a consequence of Dow’s violation of his rights under the FLSA, Plaintiff is entitled to

      his unpaid wages, plus an additional equal amount in liquidated damages, the expenses and

      court costs of this action, and reasonable and necessary attorney fees pursuant to 29 U.S.C.

      § 216(b).

                                       VI. Jury Demand

28.   Plaintiff demands a trial by jury on all claims he has asserted in this Complaint.


                                                4
      Case 3:20-cv-00259 Document 1 Filed on 08/10/20 in TXSD Page 5 of 5




                                VII. PRAYER FOR RELIEF

29.   Plaintiff respectfully requests that this Court grant him the following relief, under law and

      equity, as applicable:

      a.     Judgment against Defendant for all unpaid overtime wages found to be due and
             owing;

      b.     Judgment against Defendant that its violations of the FLSA were willful;

      c.     Judgment against Defendant for an amount equal to Plaintiff’s unpaid overtime at
             the proper rate;

      d.     Judgment against Defendant for an amount equal to the unpaid overtime
             compensation as liquidated damages;

      e.     If liquidated damages are not awarded, an award of pre-judgment interest;

      f.     Post-judgment interest at the applicable rate;

      g.     All costs, recoverable expenses and attorney’s fees incurred in prosecuting this
             claim; and,

      h.     For such further relief as the Court deems just and equitable to which Plaintiff is
             entitled.


                                                    Respectfully submitted,

                                                    SHELLIST | LAZARZ | SLOBIN               LLP

                                                    /s/ Mark G. Lazarz
                                                    *Mark G. Lazarz
                                                    Tx. Bar No. 12069100
                                                    Paul R. Harris
                                                    Tx. Bar No. 24059905
                                                    11 Greenway Plaza, Suite 1515
                                                    Houston, Texas 77046
                                                    (713) 621-2277 | f: (713) 621-0993
                                                    mlazarz@eeoc.net
                                                    pharris@eeoc.net

                                                    Attorneys for Plaintiff Dillon Hammond
                                                    *Attorney in Charge

                                                5
